Case 1:18-cv-03260-PKC-JO Document 42 Filed 06/21/19 Page 1 of 3 PageID #: 295

     NEW YORK                                                                                                  SHANGHAI
      LONDON                                                                                                    ATLANTA
    SINGAPORE                                                                                                  BALTIMORE
   PHILADELPHIA                                   FIRM and AFFILIATE OFFICES                                  WILMINGTON
     CHICAGO                                                                                                      MIAMI
  WASHINGTON, DC                                                                                              BOCA RATON
  SAN FRANCISCO                                                                                               PITTSBURGH
                                                  STEVEN M. COWLEY
  SILICON VALLEY                                                                                                NEWARK
                                              DIRECT DIAL: +1 857 488 4261
     SAN DIEGO                               PERSONAL FAX: +1 857 401 3090                                     LAS VEGAS
    LOS ANGELES                             E-MAIL: SMCowley@duanemorris.com                                  CHERRY HILL
      TAIWAN                                                                                                  LAKE TAHOE
      BOSTON                                          www.duanemorris.com                                      MYANMAR
     HOUSTON                                                                                                      OMAN
      AUSTIN                                                                                            A GCC REPRESENTATIVE OFFICE
                                                                                                             OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                         ALLIANCES IN MEXICO
                                                                                                             AND SRI LANKA



June 21, 2019

VIA ECF

Honorable James Orenstein
United States District Court
Eastern District of New York
225 Cadman Plaza East, Chambers S1227
Brooklyn, New York 11201

          Re:        Michael Grecco Productions, Inc. v. Alamy Inc., 18-cv-3260-PKC-JO

Dear Judge Orenstein:

        This firm is counsel to Plaintiff Michael Grecco Productions, Inc. (“Plaintiff”) in the above-
captioned action. Pursuant to Your Honor’s Individual Rule IV A, Plaintiff submits this letter to
request an order compelling the production of documents by Defendant Alamy Inc. (“Defendant”).
Counsel for the parties conferred regarding Defendant’s initial responses to Plaintiff’s document
requests on Monday, June 17, 2019. As a result of that call, some issues were resolved and
Defendant served its Amended Objections And Responses To Plaintiff’s First Request For The
Production Of Documents And Things (“Amended Responses”). We submit this letter to address
certain production issues that are not resolved by those Amended Responses.

       Specifically, Plaintiff now moves for an order compelling production of documents
responsive to Plaintiff’s requests 11, 12, 13, 14, 20, 23, 24, 26 and 29. A copy of Defendant’s
Amended Responses setting forth the full requests and objections at issue is enclosed.

        Plaintiff served its initial requests for production of documents following a discovery
conference with the Court on April 25, 2019, during which the parties were instructed to bifurcate
discovery. Specifically, in a Case Management and Discovery Order entered on April 25, 2019,
your Honor ordered that the “first phase of discovery [is to focus] on whether the plaintiff has sued
the defendant responsible for the conduct at issue.” (ECF Doc. 38).

        Plaintiff served an initial set of requests for production of documents focusing on the facts
and circumstances relevant to a determination of that preliminary issue. Alamy has objected to
certain requests, claiming that they fall outside the scope of the first phase of discovery, among

D UANE M ORRIS LLP
100 HIGH STREET, SUITE 2400   BOSTON, MA 02110-1724                            PHONE: +1 857 488 4200    FAX: +1 857 488 4201
DM2\10046295.2
Case 1:18-cv-03260-PKC-JO Document 42 Filed 06/21/19 Page 2 of 3 PageID #: 296



Honorable James Orenstein
June 21, 2019
Page 2

other things. For the following reasons, Plaintiff believes that the objections posed to the relevant
requests should be overruled and Defendant ordered to produce responsive documents.

        Section 106 of the Copyright Act in this action grants copyright owners six exclusive rights
in their works, four of which are at issue based on Plaintiff’s allegations of infringement of its
copyrights in more than twenty photographic images:

                 (1) to reproduce the copyrighted work in copies or phonorecords;

                 (2) to prepare derivative works based upon the copyrighted work;

                 (3) to distribute copies or phonorecords of the copyrighted work to the public by sale
                     or other transfer of ownership, or by rental, lease or lending; [and]

                    ....

                 (5) In the case of literary, musical, dramatic, and choreographic works, pantomimes,
                     and pictorial, graphic, or sculptural works, including the individual images of a
                     motion picture or other audiovisual work, to display the copyrighted work
                     publicly[.]

17 U.S.C. § 106. It is axiomatic that these exclusive rights are divisible, meaning each may be the
subject of a separate license or assignment, and, importantly, each may be the subject of a separate
claim of infringement. Accordingly, in order to address the question whether this Defendant may
be sued for infringing Plaintiff’s copyright in the photographic images at issue, the analysis is to
be undertaken exclusive right by exclusive right. See VHT, Inc. v. Zillow Group, Inc., 918 F.3d
723, 735 (9th Cir. 2019)(to address a defendant’s motion for judgment notwithstanding the verdict
of copyright infringement, “[t]he task fell to the district court to examine the evidence as to each
right.”). This means Plaintiff’s discovery is to focus on the questions whether Defendant was
involved in (1) the reproduction of the images; (2) the creation of derivative works from the
images; (3) the distribution of the images; and/or (4) the public display of the copyrighted images.

        Requests 11 and 12 seek production identifying the acts of reproduction (i.e., copying) the
photographic images and those individuals involved in those acts. By these requests, Plaintiff
seeks to discover if Defendant and its employees participated in creating unauthorized copies of
the infringing images obtained from “contributors” in violation of 17 U.S.C. § 106(1). Whether
or not Defendant was the party who owns the company website, and regardless of how the Alamy
entities choose to allocate intra-corporate responsibilities between themselves, if Defendant
participated in the unauthorized reproductions of Plaintiff’s copyrighted images, then it is
individually liable for acts of direct infringement. That goes directly to the question to be
addressed in the first phase of discovery.




DM2\10046295.2
Case 1:18-cv-03260-PKC-JO Document 42 Filed 06/21/19 Page 3 of 3 PageID #: 297



Honorable James Orenstein
June 21, 2019
Page 3

       Similarly, requests 13 and 14 seek discovery as to the facts and circumstances surrounding
the public display of the copyrighted images and the identification of the individual employees
involved in those acts. Again, Defendant contends those facts are outside the scope of the initial
phase of discovery. But evidence establishing whether Defendant’s employees played a role in
the unauthorized public display of the Plaintiff’s images goes directly to whether Plaintiff may sue
the Defendant for violation of 17 U.S.C. § 106(5).

        This issue repeats with regard to request 20, which seeks production of records identifying
the employees who played a role in the distribution of the images. It is undisputed that all the
images at issue were made available for license through this Defendant (and the Defendant entered
licenses for at least some of the images). Defendant again argues that responsive documents are
outside the initial phase of discovery, but Defendant is responsible for its employees’ actions
resulting in the images being made available for download and license. See EMI Christian Music
Group, Inc. v. MP3Tunes, LLC, 884 F.3d 79, 96-97 (2d Cir. 2016); see also 17 U.S.C. § 106(3).

        Requests 23 and 24 seek discovery as to facts and circumstances surrounding any
modifications made to the images in connection with the display and distribution of the images on
the website. It is undisputed that the images were tagged and categorized for searching and
watermarked to protect “Alamy’s” monetary interest in any download. Evidence that Defendant’s
employees participated in these activities goes directly to the issue of whether it can be sued for
violation of 17 U.S.C. § 106(2). See VHT, Inc., 918 F.3d at 736 (noting the trial court reasoned
the jury could permissibly find the defendant website’s moderators’ actions to select and tag
certain photographs to render them searchable by users of the website supported a finding of direct
infringement as to those images).

       Request 29 seeks documents concerning the policies or practices regarding removal of
images from the website. That evidence goes to the issue of whether Defendant exercises control
and authority over the content posted on the website. Evidence that Defendant had or exercised
such authority – when combined with the evidence that it profits from licenses of the images on
the website – goes directly to the issue of whether it is liable for vicarious infringement, should
Alamy Ltd. be the direct infringer. See Rams v. Def Jam Recordings, Inc., 202 F. Supp. 3d 376,
384–85 (S.D.N.Y. 2016).

        Request 26 seeks evidence concerning any demand letter sent to someone suspected of
downloading images off the Alamy website without paying. Defendant’s position here is that it
had nothing to do with the website that displayed the infringing images. Plaintiff seeks to test that
position against representations made concerning Defendant’s rights to the images posted on that
website and/or enforcement of the websites terms and conditions.

                                                      Respectfully,

                                                      /s/ Steven M. Cowley

                                                      Steven M. Cowley


DM2\10046295.2
